Citation Nr: 1603352	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  12-19 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to service connection for a bilateral shoulder disability, to include bilateral shoulder impingement syndrome.  

3. Entitlement to an initial rating higher than 10 percent for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mac, Counsel

INTRODUCTION

The Veteran served on active duty from October 1976 to September 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  In October 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

The Veteran's shoulder claim was previously developed as a claim of entitlement to service connection for bilateral shoulder impingement syndrome.  However, the United States Court of Appeals for Veteran Claims (Court) has held (in the context of a claim for service connection for a psychiatric disorder) that a claim of service connection encompasses all pertinent symptoms, regardless of how those symptoms are diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has broadened and recharacterized the issue on appeal as is reflected on the title page.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Records in the Virtual VA paperless claims processing system also have been reviewed and considered.  

The bilateral shoulder and bilateral hearing loss claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  

FINDING OF FACT

The evidence is at least in relative equipoise as to whether the Veteran's tinnitus is causally or etiologically related to his military service or is secondary to his service-connected bilateral hearing loss.  
CONCLUSION OF LAW

Tinnitus was incurred in service or the result of a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In light of the favorable determination to grant service connection for tinnitus, VA's duties to notify and assist are deemed fully satisfied, and there is no prejudice to the Veteran in proceeding to decide this issue.  

Service Connection for Tinnitus

Generally, to prove service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

For a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic disabilities (organic disease of the nervous system), including tinnitus if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a); Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding that where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for disability which is proximately due to, the result of, or otherwise aggravated by a service-connected disease or injury.  
38 C.F.R. § 3.310(a), (b).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Considering the claim for service connection for tinnitus, in light of the record and the governing legal authority, the Board finds that the evidence is at least in equipoise on the question of a nexus.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

First, throughout the appeal period the Veteran has contended that he has tinnitus.  See, e.g., November 2010 claim, June 2011 notice of disagreement, and October 2015 Board hearing transcript.  The Board finds that the Veteran's statements are competent, credible, and probative.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Second, the Veteran contends that his tinnitus is due to his exposure to acoustic trauma during service as he worked with airplanes on the flight line.  See October 2015 Board hearing transcript.  The evidence of record indeed indicates that the Veteran had in-service noise exposure as his DD 214 shows that he was a system aircraft maintenance technician.  Under 38 U.S.C.A. § 1154(a), due consideration shall be given to the places, types, and circumstances of the Veteran's service as shown by his service record and all the medical and lay evidence.  

Third, tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  See The MERCK Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  "High frequency tinnitus usually accompanies [noise-induced] hearing loss."  The MERCK Manual, Section 7, Ch. 85, Inner Ear.  See also Fountain v. McDonald, 27 Vet. App. 258 (2015).  The Veteran is service connected for bilateral hearing loss and has a diagnosis of sensorineural bilateral hearing loss.  See November 2011 VA audiological examination.  His contention that he has recurrent tinnitus is consistent with his service-connected bilateral hearing loss and in-service acoustic trauma.  In light of the Veteran's service-connected bilateral hearing loss, in conjunction with the provisions from The MERCK Manual, and the Veteran's statements, the Board concludes that there is support for the conclusion that his tinnitus is attributable to his period of active service or the service-connected bilateral hearing loss.

The Board recognizes that on VA examination in January 2011 the examiner noted that the Veteran was not claiming that he had tinnitus and that on VA examination in February 2014 the examiner opined that a medical opinion regarding the etiology of the Veteran's tinnitus could not be provided without resorting to speculation.  As for the January 2011 VA examination, it is based on an inaccurate factual premise as the Veteran in November 2010 filed a claim of service connection for tinnitus.  See November 2010 claim.  Reonal v. Brown, 5 Vet. App. 458 (1993) (stipulating that an opinion based upon an inaccurate factual premise had no probative value).  As for the February 2014 VA examination, the Court has pointed out that an absolutely accurate determination of etiology is not a condition precedent to granting service connection, nor is definite etiology or obvious etiology.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996); see also Fagan v. Shinseki, 573 F.3d 1282, 1289   (Fed. Cir. 2009) ("The examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection").  Thus the January 2011 VA examination and February 2014 VA examination are of limited probative value.  

The Board thus resolves all reasonable doubt in favor of the Veteran and grants service connection for tinnitus.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for tinnitus is granted.  


REMAND

As for the Veteran's claim of service connection for a bilateral shoulder disability, his diagnoses include right shoulder and left shoulder impingement syndrome, and he underwent decompressions for both shoulders.  See August 1999 and April 2000 medical records.  The Veteran contends that his bilateral shoulder disability is related to service as during service he participated in lifting 535 pound missiles on his shoulders.   See July 2012 Form 9 Appeal and October 2015 Board hearing transcript.  His DD 214 shows that he was a system aircraft maintenance technician.  Although an unfavorable private examination dated in October 2010 is of record, the examiner in rendering the opinion did not consider the Veteran's duties during service that required heavy lifting on a daily basis.  Furthermore, the Veteran has not been afforded a VA examination to determine the nature and etiology of his bilateral shoulder disability.  Thus, a VA examination is warranted as there is competent evidence of a bilateral shoulder disability, evidence suggesting that the disability may be related to service, and insufficient competent evidence of file to decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

As for the Veteran's claim for an initial rating higher than 10 percent for bilateral hearing loss, during his October 2015 Board hearing he indicated that he was going to submit a private audiological evaluation, to include an interpreted audiograph, that was conducted after his February 2014 VA examination.  The record was left opened for 60 days for the Veteran to submit the additional evidence.  To date, however, he has not submitted the examination report.  His last VA audiological examination was in February 2014, but the examiner determined that the pure tone average and speech reception threshold were not in good agreement even after retesting.  Thus, that test was invalid.  

Further, in October 2015, the Veteran testified that his bilateral hearing loss appears to have increased in severity as he has problems hearing over the phone.  The Court has held that a veteran is entitled to a new VA examination where there is evidence that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).  Thus, on remand, the Veteran should be afforded a new VA examination, and his assistance should be obtained to ensure that copies of outstanding records of pertinent medical treatment are identified and added to the claims file, to include specifically the private audiological evaluation in 2014.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to include the private audiological examination with an interpreted audiogram conducted in 2014.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Then, schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral shoulder disability.  After reviewing the claims folder and examining the Veteran, the examiner should:
   
a.) Identify/diagnose all bilateral shoulder disorders.

b.) For each identified right shoulder disability and left shoulder disability, provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that it was incurred during service.  In rendering these opinions, the examiner is asked to address the fact that the Veteran was a system aircraft maintenance technician during service and his contentions that his bilateral shoulder disability is related to heavy lifting in service.  See July 2012 Form 9 Appeal, October 2015 Board hearing transcript, and DD 214 Form.

The examiner is advised that the Veteran is competent to report his symptoms/history and that such reports must be acknowledged and considered in formulating any opinion.  Also, a clear explanation for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion, he or she should explain why. 

3. Also, schedule the Veteran for a VA audiology examination to determine the current severity of his service-connected bilateral hearing loss.  The Veteran's claims folder must be made available to the examiner for review in connection with the examination.  The Veteran should be examined by an examiner other than the one who previously examined him in February 2014, to the extent possible.  

The examination of hearing impairment should be conducted without the use of hearing aids.  The examination must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  For each ear, pure tone audiometric thresholds, in decibels, should be recorded for each of the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz, as well as controlled speech discrimination testing (Maryland CNC) (reported in percentages of discrimination).  The examiner is asked to describe the functional effects of the Veteran's bilateral hearing loss, including on his occupational functioning and daily activities.

4. Finally, readjudicate the issues of entitlement to service connection for a bilateral shoulder disability and entitlement to an initial higher rating greater than 10 percent for bilateral hearing loss.  If either of these benefits is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  
No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and his failure to report for a scheduled VA examination, may impact the determination made.  38 C.F.R. § 3.655 (2015).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


